DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 14 April 2021.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2020/0006434) (hereinafter, “Kim”).
Re: independent claim 1, Kim discloses in figs. 1 and 2A a variable resistance memory device, comprising: a substrate; horizontal structures (S1, SP, S2) spaced apart from each other in a first direction (D3) perpendicular to a top surface of the substrate (100); variable resistance patterns (VR) on the horizontal structures, respectively; and conductive lines (CL2) on the variable resistance patterns, respectively, wherein: each of the horizontal structures includes a first electrode pattern (S1), a semiconductor pattern (SP), and a second electrode pattern (S2) arranged along a second direction (D2) parallel to the top surface of the substrate, and each of the variable resistance patterns (VR) is between one of the second electrode patterns (S2) and a corresponding one of the conductive lines (CL2).
Re: claim 3, Kim discloses in figs. 1 and 2A the variable resistance memory device as claimed in claim 1, wherein the first electrode pattern (S1) and the second electrode pattern (S2) are spaced apart from each other in the second direction (D2) with the semiconductor pattern (SP) therebetween.
Re: claim 4, Kim discloses in figs. 1 and 2A the variable resistance memory device as claimed in claim 3, wherein: the semiconductor pattern includes: a first dopant region (SD1) adjacent to the first electrode pattern (S1); a second dopant region (SD2) adjacent to the second electrode pattern (S2); and a channel region (CH) between the first dopant region (SD1) and the second dopant region (SD2), and the first dopant region and the second dopant region have a different conductivity type from that of the channel region [0037].
Re: claim 5, Kim discloses in figs. 1 and 2A the variable resistance memory device as claimed in claim 3, further comprising a selection line (SWL) extending lengthwise in the first direction (D3) and connected to the horizontal structures (SP), wherein the selection line (SWL) is connected to the semiconductor pattern (SP) of each of the horizontal structures.

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/28/2022